Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillery (U.S. 4556219) in view of Stephens (U.S. 6485373).
claim 1, Tillery discloses A golf practice net comprising: a frame part comprising a rear frame, a front frame, a front-top connection frame, a front- bottom connection frame, a front-left-vertical support frame, and a front-right-vertical support frame (Fig. 1, frame elements 42, 38); 
connection caps (Fig. 2, connection caps 44) for connecting the respective frames, 
and a net part (Fig. 1, plurality of nets define enclosure) including a net surrounding the frame part, wherein, the rear frame comprises two rear horizontal frames and two rear vertical frames, wherein the rear vertical frames are spaced apart from each other so as to stand vertically on left and right sides of the rear horizontal frames (Fig. 1, 4 frame elements, 42, 30 form rear frame), respectively, and have the same length, and the rear horizontal frames are provided at the top and the bottom of the rear vertical frames, respectively, and have the same length, the front frame comprises two front left frames and two front right frames, wherein the two front left frames are provided at the top and the bottom of the front left side of the rear frame (Fig. 1, frame 38 has top and bottom frames on left side), respectively, and have the same length, and the front right frames are provided at the top and bottom of the front right side of the rear frame, respectively, and have the same length (Fig. 1, frame 38 has top and bottom frames on right side): 
the front-top connection frame and the front-bottom connection frame connect the front left frames and the front right frames at the top and the bottom of the front frame, respectively,2Application No.: 16/644,800Attorney Docket No.: PUS200007 
However, Tillery does not disclose Reply to the Office Action of April 16, 2021the length of the front left frames is different from the length of the front right frames such that the front-top connection frame and the front-bottom connection frame are not parallel to the rear frame and an angle between the rear frame and the front-top and bottom connection frames is 20 to 40 degrees, the front-left-vertical support frame and the front-right-vertical support frame stand vertically with the same length to each other to support the front left frames and the front right frames, respectively if a swing direction of a golf club is toward the left side from the right side, the lengths of the front right frames is longer than the lengths of the front left 
Stephens discloses the length of the front left frames is different from the length of the front right frames such that the front-top connection frame and the front-bottom connection frame are not parallel to the rear frame and an angle between the rear frame and the front-top and bottom connection frames (Fig. 5, left and right frames are of different lengths such that the front frame is not parallel to the rear frame), the front-left-vertical support frame and the front-right-vertical support frame stand vertically with the same length to each other to support the front left frames and the front right frames, respectively if a swing direction of a golf club is toward the left side from the right side, the lengths of the front right frames is longer than the lengths of the front left frames, and if a swing direction of a golf club is toward the right side from the left side, the lengths of the front left frames is longer than the lengths of the front right frames. (Col. 5 Lns. 40-50, irregular rectangular shape accommodates for swing direction and lengths can be reversed for left hand players)
While Stephens does not explicitly disclose 20 to 40 degrees, the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the practice frame of Tillery with the irregular shape of the practice frame, as taught by Stephens to provide Tillery with the advantage of allowing for maximum protection to the user (Col. 5 Lns. 40-50)
Regarding claim 2, Tillery discloses the claimed invention substantially as claimed, as set forth
above in claim 1.
Tillery further discloses a bottom surface of the net part is inclined from front to back (Col. 1 Lns. 55-65, sloping planar surface provided by floor net) so that the golf ball hitting the net part returns to the front 
Regarding claim 3, Tillery discloses the claimed invention substantially as claimed, as set forth
above in claim 1.
Tillery further discloses the net part further comprises a target net (Fig. 5, front rear net 54 acts as a target net) provided in front of the rear frame.
Regarding claim 4, Tillery discloses the claimed invention substantially as claimed, as set forth above in claim 3.
Tillery further discloses the net part further comprises a target fabric (Fig. 5, rear net 54 acts as target fabric between target net and rear frame) provided between the target net and the rear frame such that the target fabric absorbs a hitting impact of the golf ball (Col. 4 Lns. 5-10, nets free to move with impacting golf ball to prevent dangerous rebound)
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejections, the previous issues were corrected and the rejections are removed.  
Regarding the arguments directed towards prior art, it is noted the amendments have caused a reconsideration of the art and the new reference Stephens, is seen above. Regarding the arguments towards Tillery, it is argued that the combination would not render Tillery inoperable. It is argued that the combination as a whole is not necessarily bodily incorporated, and that when taking the references together as a whole, one of ordinary skill would readily recognize the concept of an asymmetrical frame as disclosed by Stephens would be obvious for the reason of offering maximum protection to combine with the features taught by Tillery. As the intended function of Tillery and Stephens is to provide a golf 
Therefore, for the reasons above, the rejection is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711